[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Fraley v. Ohio Dept. of Rehab. & Corr., Slip Opinion No. 2020-Ohio-4410.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-4410
 THE STATE EX REL. FRALEY v. OHIO DEPARTMENT OF REHABILITATION AND
                                    CORRECTION ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as State ex rel. Fraley v. Ohio Dept. of Rehab. & Corr., Slip
                             Opinion No. 2020-Ohio-4410.]
Mandamus—A court speaks through its journal entries—When a sentencing entry
        contains a legal error favoring a defendant, the state must appeal the error
        if the state wishes the error to be corrected—Writ granted.
   (No. 2019-0834—Submitted April 28, 2020—Decided September 15, 2020.)
                                       IN MANDAMUS.
                                    ________________
        Per Curiam.
        {¶ 1} Relator, Charles Fraley, seeks a writ of mandamus to compel
respondents, Ohio Department of Rehabilitation and Correction and Annette
Chambers-Smith, the director of the Ohio Department of Rehabilitation and
Correction (collectively, “DRC”), to revise their calculation of his prison sentence.
                             SUPREME COURT OF OHIO




We previously denied DRC’s motion to dismiss and issued an alternative writ. 157
Ohio St.3d 1480, 2019-Ohio-4474, 134 N.E.3d 194. For the reasons explained
below, we now grant Fraley a writ of mandamus.
                                  I. Background
        {¶ 2} Fraley was convicted of aggravated murder and aggravated robbery
in 1979 and sentenced to an aggregate prison term of 15 years to life. He was
granted parole in July 2008. After having been granted parole, he committed new
offenses, and he was returned to prison on new charges, which were filed in two
separate cases.
        {¶ 3} In case No. 11CR-403, Fraley pleaded guilty to one count of
aggravated robbery with a firearm specification. The trial court imposed a prison
sentence of “SEVEN (7) YEARS as to Count One CONSECUTIVE to THREE (3)
YEARS for the firearm specification and Concurrent to Case No. 11CR-1229.”
(Capitalization sic.) And in case No. 11CR-1229, he pleaded guilty to one count
of aggravated robbery without a firearm specification and one count of aggravated
robbery with a firearm specification. The trial court imposed a prison term of
“FIVE (5) YEARS as to Count One Concurrent to SEVEN (7) YEARS as to Count
Six, Consecutive to THREE (3) YEARS for the firearm specification on Count Six
at the OHIO DEPARTMENT OF REHABILITATION AND CORRECTIONS.
Sentence is to be served CONCURRENT to Case No. 11CR-403.” (Capitalization
sic.)
        {¶ 4} Based on these sentencing entries, Fraley believes that the trial judge
imposed an aggregate prison term of 10 years for both cases, which would expire
in 2021. However, DRC has computed his sentence to be an aggregate term of 13
years, which would not expire until January 2024. The reason for the discrepancy
is a dispute over whether the three-year prison sentence for the firearm specification
in case No. 11CR-403 runs concurrently with or consecutively to the three-year
prison sentence for the firearm specification in case No. in 11CR-1229.




                                          2
                                 January Term, 2020




       {¶ 5} On June 19, 2019, Fraley filed a petition for a writ of mandamus in
this court. We denied DRC’s motion to dismiss and issued an alternative writ. 157
Ohio St.3d 1480, 2019-Ohio-4474, 134 N.E.3d 194. The parties have submitted
stipulated facts and exhibits and filed briefs.
                                 II. Legal analysis
       {¶ 6} To be entitled to a writ of mandamus, a party must establish by clear
and convincing evidence, (1) a clear legal right to the requested relief, (2) a clear
legal duty on the part of the respondent to provide it, and (3) the lack of an adequate
remedy in the ordinary course of the law. State ex rel. Love v. O’Donnell, 150 Ohio
St.3d 378, 2017-Ohio-5659, 81 N.E.3d 1250, ¶ 3.
       {¶ 7} Fraley’s contention is straightforward: the sentencing court imposed
an aggregate sentence of ten years, and DRC is under a clear legal duty to follow
the sentencing judge’s entries. In response, DRC argues that mandamus is not
appropriate, because Fraley has an adequate remedy in the ordinary course of the
law by way of a declaratory-judgment action in the common pleas court.
Alternatively, DRC contends that it has correctly interpreted the sentencing entries
because, as a matter of law, the three-year prison term for the firearm specification
in case No. 11CR-403 must be served consecutively to the three-year prison term
for the firearm specification in case No. 11CR-1229.
               A. Adequate remedy in the ordinary course of the law
       {¶ 8} When a declaratory-judgment action would provide a complete
remedy, it is an adequate remedy that warrants the denial of a writ of mandamus.
State ex rel. Manley v. Walsh, 142 Ohio St.3d 384, 2014-Ohio-4563, 31 N.E.3d
608, ¶ 29.   However, “an action may not be brought under the Declaratory
Judgment Act, R.C. 2721.01, et seq., to seek a declaration of the meaning of a
sentencing order.” (Emphasis added.) State ex rel. Norris v. Wainwright, 158 Ohio
St.3d 20, 2019-Ohio-4138, 139 N.E.3d 867, ¶ 18. In State ex rel. Miller v. Bower,
156 Ohio St.3d 455, 2019-Ohio-1623, 129 N.E.3d 389, we held that a declaratory-




                                           3
                                    SUPREME COURT OF OHIO




judgment action is not an available remedy for an inmate who wishes to challenge
the imposition of consecutive sentences. Id. at ¶ 11.1 Likewise, we held that a
declaratory judgment is not an available remedy when DRC has allegedly
misconstrued a sentencing entry. State ex rel. Oliver v. Turner, 153 Ohio St.3d
605, 2018-Ohio-2102, 109 N.E.3d 1204, ¶ 10, 16 (granting a writ of habeas corpus
when DRC incorrectly interpreted a sentencing entry as imposing consecutive
sentences).
         {¶ 9} Norris, Miller, and Oliver compel the conclusion that a declaratory
judgment is not a remedy available to Fraley. Therefore, he does not have an
alternative remedy that would preclude the possibility of a writ of mandamus.
Accordingly, we reject DRC’s first argument.
                         B. DRC’s calculation of Fraley’s sentence
         {¶ 10} Alternatively, DRC argues that Fraley is not entitled to the relief he
seeks because, irrespective of what the sentencing entry actually says, DRC
correctly calculated Fraley’s sentence as a matter of law. We reject this argument
as well.
         {¶ 11} Under Ohio law, an offender receives an additional penalty when a
firearm is involved in the commission of an offense. R.C. 2929.14(B). For
example, an offender who displays, brandishes, or uses a firearm to facilitate the
commission of an offense is subject to a three-year prison term.                                     R.C.
2929.14(B)(1)(a)(ii); R.C. 2941.145(A). The sentence for a firearm specification
must be served consecutively to and prior to the sentence that is imposed for the
underlying felony. R.C. 2929.14(C)(1)(a); State v. Moore, 154 Ohio St.3d 94,
2018-Ohio-3237, 111 N.E.3d 1146, ¶ 8. This explains why Fraley was sentenced


1. We denied the writ of mandamus in Miller because Miller had an adequate remedy by way of
direct appeal from the allegedly defective sentencing entry. Id. at ¶ 12-13. The same may not be
said of Fraley: his sentencing entries, at least on their faces, appear to support his claim that the total
aggregate sentence for both cases is 10 years, not 13 years. Therefore, he could not have raised his
claim on direct appeal; it was only when DRC calculated his sentence that he was aware of a dispute.




                                                    4
                                January Term, 2020




to an aggregate term of ten years in case No. 11CR-403 (seven years for the
underlying offense, plus three years for the firearm specification) and an aggregate
term of ten years in case No. 11CR-1229 (five years to be served concurrently with
seven years for the underlying offenses, plus three years for the firearm
specification).
       {¶ 12} R.C. 2929.14(C)(1)(a) also states that a sentence for a firearm
specification must be served “consecutively to any other prison term or mandatory
prison term previously or subsequently imposed upon the offender.” As a matter
of law, then, Fraley is required to serve both three-year prison terms for the firearm
specifications prior to serving the time for the underlying offenses, for an aggregate
term of 13 years. Thus, DRC’s calculation of Fraley’s sentence is legally correct.
       {¶ 13} But this conclusion does not necessarily resolve the matter. When a
statute requires sentences to be served consecutively and the sentencing entry is
silent as to how the sentences are to run, the statute controls. State ex rel. Thompson
v. Kelly, 137 Ohio St.3d 32, 2013-Ohio-2444, 997 N.E.2d 498, ¶ 10. But in this
case, neither entry is silent: each entry orders “the sentence” in each case to be
served concurrently with the sentence in the other, and neither entry excludes the
three-year sentences for the firearm specifications from the to-be-served-
concurrently order.
       {¶ 14} The Third District Court of Appeals considered a similar
circumstance in Young v. Bunting, 3d Dist. Marion Nos. 9-13-46 and 9-13-47,
2014-Ohio-3671. Young was convicted of various crimes in three separate cases,
with two of those cases having firearm-specification penalties. Id. at ¶ 3. In each
sentencing entry, the trial court ordered the sentence to run concurrently to the
sentences in the other two cases. Id. at ¶ 4. DRC had calculated Young’s sentences
such that the prison terms for the firearm specifications from the two separate cases
were to be served consecutively rather than concurrently. Young filed a petition
for a writ of a habeas corpus in the court of common pleas, alleging that he had




                                          5
                                SUPREME COURT OF OHIO




completed his sentences as they had been imposed by the sentencing courts. Id. at
¶ 1-2. DRC disputed this claim, arguing that it believed the prison terms for the
firearm specifications from the two separate cases were to be served consecutively,
not concurrently. Id. at ¶ 9.
       {¶ 15} The common pleas court denied the writ, concluding that the “base
sentences were concurrent but the two specifications were consecutive to the base
sentences and consecutive to each other,” even though the sentencing courts did not
expressly say so. Id. at ¶ 10. On appeal, the court of appeals concluded that it could
not


       completely disregard the sentencing court’s statements in its
       sentencing entries that seem to contradict the statute.             The
       sentencing court’s statements that [the] “total of 5 years” sentence
       in [one case], which included firearm specifications, was to run
       concurrently to the “total of 4 years” sentence in [the second case],
       which included another firearm specification, suggest a possibility
       that the sentencing court imposed those specifications concurrently,
       contrary to the statutory requirement.


(Emphasis sic and footnote omitted.) Id. at ¶ 14. The court of appeals held that the
sentencing entries were ambiguous and remanded the case for additional
factfinding. Id. at ¶ 17, 19. By doing so, the court of appeals implicitly held that if
the sentencing courts did order the prison terms for the gun specifications to be
served concurrently, then that intention would control, not the statute.
       {¶ 16} Indeed, the concurring opinion in Young stated that there was no
ambiguity in the sentencing order: “the only journalized entries on record
unambiguously state that Young’s sentences were to run concurrently to one
another.” Id. at ¶ 25 (Rogers, J., concurring). According to the concurring opinion,




                                          6
                                   January Term, 2020




DRC was unilaterally deciding that the sentences were contrary to law and
imposing what it deemed to be the legally correct sentence on its own authority. Id.
at ¶ 40. Indeed, the concurring opinion would have ordered Young’s immediate
release from custody. Id. at ¶ 38, 44.
           {¶ 17} A court speaks through its journal entries, State v. Miller, 127 Ohio
St.3d 407, 2010-Ohio-5705, 940 N.E.2d 924, ¶ 12, and the entries in Fraley’s cases
are not ambiguous: they order his sentences to be served concurrently and do not
separately address the sentences for the firearm specifications. If the entries
contained a legal error favoring Fraley, then the state should have appealed the
error. But it failed to do so. DRC’s role is not to correct a sentencing court’s errors
and impose the sentence it believes the court should have imposed. To the contrary,
DRC is obliged to execute the sentence imposed by the court. State v. Grimes, 151
Ohio St.3d 19, 2017-Ohio-2927, 85 N.E.3d 700, ¶ 21 (“It is the responsibility of
the [Adult Parole Authority] to carry out the sentence after the court imposes it, not
to interpret the law and impose its own sentence based on information in the
sentencing entry”), overruled on other grounds, State v. Harper, __ Ohio St.3d __,
2020-Ohio-3849, __ N.E.3d __.
           {¶ 18} Because DRC has a clear legal duty to carry out the sentence that the
trial court imposed, Fraley is entitled to a writ of mandamus compelling DRC to
correct its records.
                                                                         Writ granted.
           O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                  _________________
           Kura, Wilford & Schregardus Co., L.P.A., and Sarah M. Schregardus, for
relator.
           Dave Yost, Attorney General, and Byron D. Turner, Assistant Attorney
General, for respondents.




                                            7
SUPREME COURT OF OHIO




 _________________




          8